Citation Nr: 1717215	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-40 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of cervical spine injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1975 to July 1975 and from August 1975 to June 1984 with additional Reserve service.  He was honorably discharged.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In May 2010, the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

In May 2016, the Board denied the Veteran's claim for a disability rating in excess of 10 percent for residuals of cervical spine injury.  The parties filed a Joint Motion for Partial Remand, arguing that the Board had not provided adequate reasons or bases for its determinations.  In November 2016, the Court of Appeals for Veterans' Claims (Court) granted the Joint Motion, vacated the portion of the Board decision denying a disability rating in excess of 10 percent for residuals of cervical spine injury, and remanded the case to the Board for readjudication.  

Also in May 2016, the Board remanded the Veteran's claims for service connection for right and left knee disorders to the RO for new medical opinions and to obtain recent medical records.  The RO has done so and has issued a Supplemental Statement of the Case in response to the information obtained.

The claims have now been returned to the Board for review.  Upon reviewing the development since May 2016, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.

The issue of entitlement to an evaluation in excess of 10 percent for residuals of cervical spine injury addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The weight of the evidence is against finding a nexus between any in-service event and the Veteran's current diagnosis of a left knee disorder.  

2.  The weight of the evidence is against finding a nexus between any in-service event and the Veteran's current diagnosis of a right knee disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claims for service connection, by correspondence, including that dated September 2008, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claims.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Id. at 304.  The opinion "must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Id. at 301.  It is important that a medical examiner provide this information, because "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

The January 2017 VA medical opinion considered the October 1976 report of left knee treatment, the January 1984 knee treatment, the April 1984 separation exam, and the Veteran's reports of knee pain.  By addressing this evidence, the examiner substantially complied with the Court's prior remand instructions.  Stegall, 11 Vet. App. at 271.  

Regarding the right knee, the examiner noted the conflicting evidence, but concluded that it was less likely than not that the Veteran's torn meniscus in the right knee had its onset in or was otherwise related to service because despite the report of a fall with knee treatment, there was no evidence of instability or continuity of care indicative of a torn meniscus disease.  Similarly, with regard to the Veteran's left knee degenerative joint disease, the examiner opined that this disorder was more likely than not the result of age-related wear and tear and noted that there is a lack of evidence that two remote knee injuries would lead to this disease.  

A reasonable interpretation of this opinion is that the severity of a torn meniscus or degenerative joint disease is such that treatment would have occurred within close proximity of the injury or consistently over the course of the years.  In other words, if the Veteran obtained either of these conditions during service, the nature of these conditions is such that additional treatment would have accrued during service or shortly thereafter.  The examiner's rationale is based on severity of the diseases and expected timing of treatment, not merely the lack of evidence.  The case is therefore distinguishable from Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  The January 2017 VA medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  

There can be no service connection without a medical nexus opinion in this case because knee disorders are not the types of disabilities that a lay person can diagnose or opine as to likely etiology.  See Barr, 21 Vet. App. at 307.  Accordingly, because the evidence preponderates against the claim of service connection, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right knee disorder is denied.  


REMAND

As already noted, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  In a November 2016 memorandum decision, the Court granted a Joint Motion to Remand in which the parties argued that the February 2015 VA medical examination and the July 2013 VA examination were inadequate because the examiners had not explained why it was "not possible, without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting."  The Board therefore finds that a new examination is required.  

VA treatment records to January 2017 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from January 2017 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from January 2017 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected cervical spine disorder.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Tests of joint movement against varying resistance should be conducted.  The examiner should determine whether the cervical spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also indicate whether there is any form of ankylosis. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

Finally, the VA examiner should test the range of the cervical spine motion in active and passive motion and with and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


